UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 21) G. Willi-Food International Ltd. (Name of Issuer) Ordinary Shares, nominal value NIS 0.10 per share (Title of Class of Securities) M52523103 (CUSIP Number) 4 Nahal Harif St., Yavne 81224, Israel Attention: Zwi Williger Telephone:972-8-932-1000 with a copy to: Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. One Azrieli Center Tel Aviv 67021, Israel Attn:Perry Wildes, Adv. 972-3-607-4444 Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications See Item 1 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), (f) or (g), check the following box:¨ CUSIP No.:M52523103 SCHEDULE 13D Page 2of 10 Pages Note:Schedules filed in paper format should include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.:M52523103 SCHEDULE 13D Page 3of 10 Pages 1 NAME OR REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Willi-Food Investments Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)ý 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 7,305,201 Ordinary Shares 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 7,305,201 Ordinary Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7,305,201 Ordinary Shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 56.31% 14 TYPE OF REPORTING PERSON CO CUSIP No.:M52523103 SCHEDULE 13D Page 4of 10 Pages 1 NAME OR REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Joseph Williger 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)ý 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 Ordinary Shares (see Item 5) 8 SHARED VOTING POWER 7,305,201Ordinary Shares 9 SOLE DISPOSITIVE POWER 0 Ordinary Shares (see Item 5) 10 SHARED DISPOSITIVE POWER 7,305,201 Ordinary Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7,305,201 Ordinary Shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 56.31% 14 TYPE OF REPORTING PERSON IN CUSIP No.:M52523103 SCHEDULE 13D Page5of 10 Pages 1 NAME OR REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Zwi Williger 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)ý 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 504,407 Ordinary Shares (see Item 5) 8 SHARED VOTING POWER 7,305,201 Ordinary Shares 9 SOLE DISPOSITIVE POWER 504,407 Ordinary Shares (see Item 5) 10 SHARED DISPOSITIVE POWER 7,305,201 Ordinary Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7,809,608 Ordinary Shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 60.19% 14 TYPE OF REPORTING PERSON IN CUSIP No.:M52523103 SCHEDULE 13D Page6of 10 Pages Item 1.Security and Issuer. This Amendment No. 21 (the "Amendment") amends and supplements the Schedule 13D dated October 7, 2002, as amended (the "Schedule 13D"), originally filed with the Securities and Exchange Commission by Willi-Food Investments Ltd. ("WIL"), Mr. Zwi Williger ("ZW") and Mr. Joseph Williger ("JW”, and together with WIL and ZW, the “Reporting Persons”). The Amendment relates to the ordinary shares, NIS 0.10 nominal value per share (the "Ordinary Shares"), of G. Willi-Food International Ltd. (the "Issuer"), an Israeli corporation with principal executive offices at 4 Nahal Harif St., Yavne 81224, Israel. Except as provided herein, none of the information reported in the Schedule 13D has been modified and the information reported therein is true and correct as of the date hereof. Item 3.Source and Amount of Funds or Other Consideration. Item 3 of Schedule 13D, “Source and Amount of Funds or Other Consideration” is amended by adding the following paragraph: The working capital of WIL was used to acquire an additional 133,464 Ordinary Shares. Item 4. Purpose of Transaction. Item 4 of Schedule 13D, “Purpose of Transaction” is amended to add the following: WIL acquired an additional 133,464 Ordinary Shares in connection with a share purchase share purchase program authorized by its Board of Directors authorizing WIL to purchase up to $5 million of the Ordinary Shares until August 31, 2012.The timing and amount of additional acquisitions of Ordinary Shares pursuant to such share purchase program, if any, will be determined by management of WIL based on an evaluation of market conditions, the trading price of the Ordinary Shares and other factors. Item 5. Interest in Securities of the Issuer. Item 5 of Schedule 13D, “Interest in Securities of the Issuer” is amended and restated to read as follows: (a)As of April 1, 2012, (i) WIL beneficially owned 7,305,201 Ordinary Shares, equal to approximately 56.31% of the total number of Ordinary Shares outstanding as of that date; (ii) JW beneficially owned 7,305,201 Ordinary Shares, equal to approximately 56.31% of the total number of Ordinary Shares outstanding as of that date; and (iii) ZW beneficially owned 7,809,608 Ordinary Shares, equal to approximately 60.19% of the total number of Ordinary Shares outstanding as of that date. CUSIP No.:M52523103 SCHEDULE 13D Page 7of 10 Pages (b)As of April 1, 2012, WIL, ZW, and JW have shared voting and dispositive power over 7,305,201 Ordinary Shares that are beneficially owned by them and ZW has sole voting and dispositive power over 504,407 Ordinary Shares. WIL, JW, and ZW have no agreement to act as a group with respect to the shares beneficially owned by the other. (c)The following table sets forth all of the transactions in Ordinary Shares that were effected by each of the Reporting Persons during the sixty days prior to the filing date of this Amendment No. 21 to Schedule 13D. All transactions were effected on the NASDAQ Capital Market: Date Purchase of Ordinary Shares by WIL Sale of Ordinary Shares by JW Sale of Ordinary Shares by ZW Price Per Share * 02/13/12 $
